Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into as of
January 10, 2013 by and between OSL Holdings, Inc., a Nevada corporation (the
“Company”), and Eric Kotch (“Executive”).


RECITALS


The Company is in the business of developing and acquiring business units with
the purpose of collecting and transmitting real-time consumer and business sales
data that facilitates the ability to sell data, manage electronic marketplaces,
operate real-time loyalty rewards and transact with buyers in multiple channels
(the “Business”) in North America (the “Territory”). The Company desires to
employ Executive, and the Executive desires to accept such employment, on the
terms and subject to the conditions set forth in this Agreement.


In consideration of the mutual promises set forth in this Agreement the parties
hereto agree as follows:
 
ARTICLE I
Term of Employment


1.01   Subject to the provisions of Article V, and upon the terms and subject to
the conditions set forth in this Agreement, the Company will employ Executive
for the period beginning on January 2, 2013 (the “Commencement Date”) and ending
on January 2, 2014 (the “Initial Term”). The Initial Term shall be automatically
renewed for up to two (2) successive consecutive one (1) year periods (each, a
“Renewal Term” and the Initial Term and Renewal Term are collectively referred
to as the “term of employment”) thereafter unless either party sends notice to
the other party, not more than 270 days and not less than 90 days before the end
of the then-existing term of employment, of such party’s desire to terminate the
Agreement at the end of the then-existing term, in which case this Agreement
will terminate at the end of the then-existing term. The parties understand and
acknowledge that if Executive remains employed by the Company after the end of
the last Renewal Term, then such employment shall be “at-will” unless this
Agreement is extended, or different terms are established, by the parties in
writing.


ARTICLE II
Duties


2.01(a) During the term of employment, Executive will:


(i)     Promote the interests, within the scope of his duties, of the Company
and devote such working time as is required for the Company’s business and
affairs;


(ii)    Serve as an executive officer of the Company, reporting directly to the
Chief Executive Officer of the Company; and


(iii)   Perform the duties and services consistent with the title and function
of such office, including without limitation, those, if any, set forth in the
Bylaws of the Company or as specifically set forth from time to time by the
Company’s Board of Directors (the “Board”).


(b)   Notwithstanding anything contained herein to the contrary, the Executive
has the right to engage in any business or activity outside of the Company that
is non-competitive with the actual business of Company, even if such outside
business or activity involves companies or individuals who have a current,
former, or contemplated business relationship with the Company.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE III
Base Compensation


3.01   Salary. The Company will compensate Executive for the duties performed by
him hereunder by payment of a base salary at the rate of One Hundred and Eighty
Thousand Dollars ($180,000.00) per annum (the “Base”), payable in equal
semi-monthly installments, subject to customary withholding for federal, state,
and local taxes and other normal and customary withholding items.


At the present time, the Company owes Executive a balance of One Hundred and
Five Thousand Dollars ($105,000) for the period through the Commencement
Date.  Such amount shall remain a liability on the books of Company until paid
and shall be paid as soon as the Board determines sufficient cash exists.


At any time during his employment, Executive may convert any or all of the funds
owed to him into common shares of the Company at a 70% discount to the average
closing price for the previous five days of trading on the OTCQB.


3.02   Stock. The Company will also compensate Executive for the duties
performed by him hereunder by payment of Twenty One Million (21,000,000) shares
of the Company’s common stock on the Commencement Date.  In addition, Executive
will receive One Hundred Thousand (100,000) shares of the Company’s common stock
monthly.


3.03   Bonus. In addition to the Base, the Company may pay to the Executive a
bonus (the “Bonus”) in cash or securities of any amounts deemed reasonable and
appropriate by the Company’s Board of Directors based on the quality and nature
of the Executive’s services and the performance of the Company during such year.
 
ARTICLE IV
Reimbursement and Employment Benefits


4.01   Health and Other Medical. Executive shall be eligible to participate in
all health, medical, dental, and life insurance employee benefits as are
available from time to time to other key executive employees (and their
families) of the Company.


4.02   Vacation. Executive shall be entitled to four (4) weeks of vacation and
five (5) personal days per year, to be taken in such amounts and at such times
as shall be mutually convenient for Executive and the Company. Any time not
taken by Executive in one year shall be forfeited and not carried forward to
subsequent years. Executive shall not be entitled to be reimbursed for any
unused vacation or personal time, except as may be required under law.


4.03   Reimbursable Expenses. The Company shall in accordance with its standard
policies in effect from time to time reimburse Executive for all reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of the Company provided that Executive submits all substantiation of such
expenses to the Company on a timely basis in accordance with such standard
policies and further provided that Executive receives prior approval for all
individual expenditures in excess of $5,000.
 
 
2

--------------------------------------------------------------------------------

 


4.05   Savings Plan. Executive will be eligible to enroll and participate, and
be immediately vested in, all Company savings and retirement plans, including
any 401(k) plans, as are available from time to time to other key executive
employees.


ARTICLE V
Termination


5.01   General Provisions. Except as otherwise provided in this Article V, at
such time as Executive’s employment is terminated by the Executive or the
Company, any and all of the Company’s obligations under this Agreement shall
terminate, including the issuance of any undistributed shares pursuant to
section 3.02, other than the Company’s obligation to pay Executive, within
thirty (30) days of Executive’s termination of employment, the full amount of
any unpaid Base and accrued but unpaid benefits, including any vacation pay,
earned by Executive pursuant to this Agreement through and including the date of
termination and to observe the terms and conditions of any plan or benefit
arrangement which, by its terms, survives such termination of Executive’s
employment. The payments to be made under this Section 5.01 shall be made to
Executive, or in the event of Executive’s death, to such beneficiary as
Executive may designate in writing to the Company for that purpose, or if
Executive has not so designated, then to the spouse of Executive, or if none is
surviving, then to the personal representative of the estate of Executive.
Notwithstanding the foregoing, termination of employment shall not affect the
obligations of Executive under Article VI hereof that, pursuant to the express
provisions of this Agreement, continue in full force and effect. Upon
termination of employment with the Company for any reason, Executive shall
promptly deliver to the Company all Company property including without
limitation all writings, records, data, memoranda, contracts, orders, sales
literature, price lists, client lists, data processing materials, and other
documents, whether or not obtained from the Company or any affiliate, which
pertain to or were used by Executive in connection with his employment by the
Company or which pertain to any affiliate, including, but not limited to,
Confidential Information, as well as any computers or other furniture, fixtures
or equipment which were purchased by the Company for Executive or otherwise in
Executive’s possession or control.


5.02   Automatic Termination. This Agreement shall be automatically terminated
upon the first to occur of the following (a) the expiration of this Agreement in
accordance with Section 1.01 hereof, (b) the Company’s termination pursuant to
section 5.03, (c) the Executive’s termination pursuant to section 5.04 or (d)
the Executive’s death.


5.03   By the Company. This Agreement may be terminated by the Company upon
written notice to the Executive upon the first to occur of the following:


(a)   Disability. Upon the Executive’s Disability (as defined herein). The term
“Disability” shall mean, in the sole determination of the Company’s Board, whose
determination shall be final and binding, the reasonable likelihood that the
Executive will be unable to perform his duties and responsibilities to the
Company by reason of a physical or mental disability or infirmity for either:
(i) a continuous period of four months; or (ii) 180 days during any consecutive
twelve (12) month period.


(b)   For Convenience. Commencing at any time after January 2, 2014, upon ninety
(90) days’ written notice by the Company, for any reason or no reason.


(c)   Cause. Upon the Executive’s commission of Cause (as defined herein). The
term “Cause” shall mean the following:
 
 
3

--------------------------------------------------------------------------------

 


(i)     Any violation by Executive of any material provision of this Agreement
(including without limitation any violation of any provision of Sections 6.01,
6.02 or 6.03 hereof any and all of which are material in all respects), upon
notice of same by the Company describing in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03(b)(i), which
breach, if capable of being cured, has not been cured to the Company’s sole and
absolute satisfaction within 30 days after such notice (except for breaches of
any provisions of sections 6.01, 6.02 or 6.03 which are not subject to cure or
any notice);


(ii)    Embezzlement by Executive of funds or property of the Company;


(iii)   Habitual absenteeism, bad faith, fraud, refusal to perform his duties,
gross negligence or willful misconduct on the part of Executive in the
performance of his duties as an employee of the Company, provided that the
Company has given written notice of and an opportunity of not less than 30 days
to cure such breach, which notice describes in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03(b)(iii),
provided that no such notice or opportunity needs to be given if (x) in the
judgment of the Company’s Board of Directors, such conduct is habitual or would
unnecessarily or unreasonably expose the Company to undue risk or harm or (y)
one previous notice had already been given under this section or under section
(i) above; or


(iv)   a felonious act, conviction, or plea of nolo contendere of Executive
under the laws of the United States or any state (except for any conviction or
plea based on a vicarious liability theory and not the actual conduct of the
Executive).


(v) Failure of the Executive to perform assigned duties adequately, as
determined by the affirmative vote of a majority of the Board of Directors.


5.04   By the Executive. This Agreement may be terminated by the Executive upon
written notice to the Company upon the first to occur of the following:


(a)   Change in Control. Upon a “Change in Control” (as defined herein) of the
Company (unless Executive is not offered a position in the buying or succeeding
owner with equal or better economic terms as this Agreement). The term “Change
in Control” shall be deemed to have occurred at such time as (i) any person or
entity (or person or entities which are affiliated or acting as a group or
otherwise in concert) is or becomes the beneficial owner, directly or
indirectly, of securities representing 50% or more of the combined voting power
for election of directors of the then outstanding securities of the Company
(other than stockholders which own greater than fifty percent (50%) of the stock
of the Company as of the effective date of this Agreement); (ii) the members of
the Company approve any merger or consolidation as a result of which its
membership interests shall be changed, converted, or exchanged (other than a
merger with a wholly-owned subsidiary of the Company) or any liquidation of the
Company or any sale or other disposition of all or substantially all of the
assets or earning power of the Company; or (iii) the members of the Company
approve any merger or consolidation to which the Company is a party as a result
of which the persons who were members of the Company immediately before the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors or the
equivalent of the surviving corporation following the effective date of such
merger or consolidation; provided, however, that no Change in Control shall be
deemed to have occurred as a result of the sale or transfer of membership
interests of the Company to an employee benefit plan sponsored by the Company or
an affiliate thereof or if the new employer offers to employ the Executive on
substantially the same terms and conditions as set forth in this Agreement
(except that the Base shall not be reduced below the then-existing Base).
 
 
4

--------------------------------------------------------------------------------

 


(b)   Constructive Termination. Upon the occurrence of a “Constructive
Termination” (as defined herein) by the Company. The term “Constructive
Termination” shall mean any of the following: any breach by the Company of any
material provision of this Agreement, including, without limitation, the
assignment to the Executive of duties inconsistent with his position specified
in Section 2.01 hereof or any breach by the Company of such Section, which is
not cured within 60 days after written notice of same by Executive, describing
in detail the breach asserted and stating that it constitutes notice pursuant to
this Section 5.04.


(c)   Voluntary Termination. Executive’s resignation for reasons other than as
specified in Section 5.04(a) and (b).


5.05   Consequences of Termination. Upon any termination of Executive’s
employment with the Company, except for a termination by the Company for Cause
as provided in Section 5.03(c) hereof or for a termination by the Executive
pursuant to Section 5.04(c) hereof, the Executive shall be entitled to: (a) a
payment equal two (2) years of the Base salary (the “Severance”); (b) the
issuance of any undistributed shares pursuant to section 3.02, and (c) retain
the benefits set forth in Article IV for six (6) months. The Severance shall be
paid, at Company’s option, either (x) in a lump sum upon termination with such
payments discounted by the U.S. Treasury rate most closely comparable to the
applicable time period left in the Agreement or (y) as and when normal payroll
payments are made. Executive expressly acknowledges and agrees that the payment
of Severance to Executive hereunder shall be liquidated damages for and in full
satisfaction of any and all claims Executive may have relating to or arising out
of Executive’s employment or termination of Executive’s employment by the
Company or relating to or arising out of this Agreement and the termination
thereof, including, without limitation, those causes of action arising under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et
seq., the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §12101
et seq., the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et
seq., the Civil Rights Act of April 9, 1866.1 42 U.S.C. §1981 et seq., the
National Labor Management Relations Act, 29 U.S.C. §141 et seq., the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq., and the Family
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. Notwithstanding the
foregoing, Executive’s right to receive Severance Pay is contingent upon
Executive not violating any of his on-going obligations under this Agreement.


5.06   Representations. Executive represents, warrants, and covenants to Company
that (a) there is no other agreement or relationship which is binding on him
which prevents him from entering into or fully performing under the terms hereof
and (b) the Company may contact any past, present, or future entity with whom he
has a business relationship and inform such entity of the existence of this
Agreement and the terms and conditions set forth herein.


ARTICLE VI
Covenants


6.01   Competition/Solicitation.


(a) During the period in which Executive performs services for the Company and
for a period of twenty-four (24) months after termination of Executive’s
employment with the Company, regardless of the reason, Executive hereby
covenants and agrees that he shall not, directly or indirectly, except in
connection with his duties hereunder or otherwise for the sole account and
benefit of the Company, whether as a sole proprietor, partner, member,
shareholder, employee, director, officer, guarantor, consultant, independent
contractor, or in any other capacity as principal or agent, or through any
person, subsidiary, affiliate, or employee acting as nominee or agent, except
with the consent of the Company:
 
 
5

--------------------------------------------------------------------------------

 


(i)     Conduct or engage in, or be interested in or associated with, any person
or entity anywhere in North America (plus any such additional geographical
markets to which the Company may have expanded during the course of Executive ‘s
employment) other than the Company and its affiliates which conducts or engages
in the Business (plus any such additional product or service markets to which
the Company may have expanded during the course of Executive ‘s employment);


(ii)    Solicit, attempt to solicit, or accept business from, or cause to be
solicited or have business accepted from, any then-current customers of Company,
any persons or entities who were customers of the Company within the 180 days
preceding the Termination Date, or any prospective customers of the Company for
whom bids were being prepared or had been submitted as of the Termination Date;
or


(iii)   Induce, or attempt to induce, hire or attempt to hire, or cause to be
induced or hired, any employee of the Company, or persons who were employees of
the Company within the 180 days preceding the Termination Date, to leave or
terminate his or her employment with the Company, or hire or engage as an
independent contractor any such employee of the Company.


(b)   Notwithstanding the foregoing, Executive shall not be prevented from (i)
investing in or owning up to two percent (2%) of the outstanding stock of any
corporation engaged in any business provided that such shares are regularly
traded on a national securities exchange or in any over-the-counter market or
(ii) retaining any shares of stock in any corporation which Executive owned
before the date of his employment with the Company.


6.02   Confidential Information. Executive acknowledges that in his employment
he is or will be making use of, acquiring, or adding to the Company’s
confidential information which includes, but is not limited to, memoranda and
other materials or records of a proprietary nature; technical information
regarding the operations of the Company; and records and policy matters relating
to finance, personnel, market research, strategic planning, current and
potential customers, lease arrangements, service contracts, management, and
operations. Therefore, to protect the Company’s confidential information and to
protect other employees who depend on the Company for regular employment,
Executive agrees that he will not in any way use any of said confidential
information except in connection with his employment by the Company, and except
in connection with the business of the Company he will not copy, reproduce, or
take with him the original or any copies of said confidential information and
will not directly or indirectly divulge any of said confidential information to
anyone without the prior written consent of the Company.


6.03   Inventions. All discoveries, designs, improvements, ideas, and
inventions, whether patentable or not, relating to (or suggested by or resulting
from) products, services, or other technology of the Company or any Affiliate or
relating to (or suggested by or resulting from) methods or processes used or
usable in connection with the business of the Company or any Affiliate that may
be conceived, developed, or made by Executive during employment with the Company
(hereinafter “Inventions”), either solely or jointly with others, shall
automatically become the sole property of the Company or an Affiliate. Executive
shall immediately disclose to the Company all such Inventions and shall, without
additional compensation, execute all assignments and other documents deemed
necessary to perfect the property rights of the Company or any Affiliate
therein. These obligations shall continue beyond the termination of Executive’s
employment with respect to Inventions conceived, developed, or made by Executive
during employment with the Company. The provisions of this Section 6 shall not
apply to any Invention for which no equipment, supplies, facility, or trade
secret information of the Company or any Affiliate is used by Executive and
which is developed entirely on Executive’s own time, unless (a) such Invention
relates (i) to the business of the Company or an Affiliate or (ii) to the actual
or demonstrably anticipated research or development of the Company or an
Affiliate, or (b) such Invention results from work performed by Executive for
the Company.
 
 
6

--------------------------------------------------------------------------------

 


6.04   Non-Disparagement. For a period commencing on the date hereof and
continuing indefinitely, Executive hereby covenants and agrees that he shall
not, directly or indirectly, defame, disparage, create false impressions, or
otherwise put in a false or bad light the Company, its products or services, its
business, reputation, conduct, practices, past or present employees, financial
condition or otherwise.


6.05   Blue Penciling. If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope, or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope, or area.


6.06   Remedies. Executive acknowledges that any breach by him of the provisions
of this Article VI of this Agreement shall cause irreparable harm to the Company
and that a remedy at law for any breach or attempted breach of Article VI of
this Agreement will be inadequate, and agrees that, notwithstanding section 9.01
hereof, the Company shall be entitled to exercise all remedies available to it,
including specific performance and injunctive and other equitable relief,
without the necessity of posting any bond, in the case of any such breach or
attempted breach.


ARTICLE VII
Assignment


7.01   This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and shall relieve the Company of its
obligations hereunder if the assignment is pursuant to a Change in Control.
Neither this Agreement nor any rights hereunder shall be assignable by Executive
and any such purported assignment by him shall be void.


ARTICLE VIII
Entire Agreement


This Agreement constitutes the entire understanding between the Company and
Executive concerning his employment by the Company or subsidiaries and
supersedes any and all previous agreements between Executive and the Company or
any of its affiliates or subsidiaries concerning such employment, and/or any
compensation, bonuses or incentives. Each party hereto shall pay its own costs
and expenses (including legal fees) except as otherwise expressly provided
herein incurred in connection with the preparation, negotiation, and execution
of this Agreement. This Agreement may not be changed orally, but only in a
written instrument signed by both parties hereto.


ARTICLE IX
Applicable Law; Miscellaneous


9.01   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. All actions brought to
interpret or enforce this Agreement shall be brought in federal or state courts
located in Rockland County, New York.
 
 
7

--------------------------------------------------------------------------------

 
 
9.02   Attorneys’ Fees. In addition to all other rights and benefits under this
Agreement, each party agrees to reimburse the other for, and indemnify and hold
harmless such party against, all costs and expenses (including attorney’s fees)
incurred by such party (whether or not during the term of this Agreement or
otherwise), if and to the extent that such party prevails on or is otherwise
successful on the merits with respect to any action, claim or dispute relating
in any manner to this Agreement or to any termination of this Agreement or in
seeking to obtain or enforce any right or benefit provided by or claimed under
this Agreement, taking into account the relative fault of each of the parties
and any other relevant considerations.


9.03   Indemnification of Executive. The Company shall indemnify and hold
harmless Executive to the full extent authorized or permitted by law with
respect to any claim, liability, action, or proceeding instituted or threatened
against or incurred by Executive or his legal representatives and arising in
connection with Executive’s conduct or position at any time as a director,
officer, employee, or agent of the Company or any subsidiary thereof. The
Company shall not change, modify, alter, or in any way limit the existing
indemnification and reimbursement provisions relating to and for the benefit of
its directors and officers without the prior written consent of the Executive,
including any modification or limitation of any directors and officers liability
insurance policy.


9.04   Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a continuing
waiver or a waiver of any similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party hereto which are not set forth expressly in this
Agreement.


9.05   Unenforceability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
9.06   Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.


9.07   Section Headings. The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
OSL Holdings, Inc.
            By:       Its:                    
Executive
   

 
 
9


--------------------------------------------------------------------------------